NO. 12-13-00317-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE MATTER OF THE                             §      APPEAL FROM THE 294TH

MARRIAGE OF BARBARA                              §
                                                        JUDICIAL DISTRICT COURT
ELLEN PIERCE AND                                 §

VERNON KEITH PIERCE                              §      VAN ZANDT COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., October 10, 2013. See TEX. R. APP. P. 32.1. On October 21,
2013, this court sent a notice informing Appellant that she should file a docketing statement
within ten days if she had not already done so. On the same date, this court sent Appellant a
notice requesting that she pay the filing fee on or before October 31, 2013.
       Appellant did not file the docketing statement or pay the filing fee. Accordingly, on
November 4, 2013, this court issued another notice advising Appellant that the docketing
statement was past due. The notice also advised Appellant that the filing fee was due to have
been paid on or before October 31, 2013, but had not been received. See TEX. R. APP. P. 5
(requiring payment of filing fee at time an item is presented for filing). The notice further
provided that unless the docketing statement was filed and the filing fee received on or before
November 14, 2013, the appeal would be presented for dismissal in accordance with Rule 42.3.
The time for filing the docketing statement and paying the filing fee has expired, and Appellant
has not complied with the court’s request. Because Appellant has failed to comply with Texas
Rules of Appellate Procedure 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered November 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 21, 2013


                                          NO. 12-13-00317-CV


        IN THE MATTER OF THE MARRIAGE OF BARBARA ELLEN PIERCE
                       AND VERNON KEITH PIERCE,


                                 Appeal from the 294th District Court
                         of Van Zandt County, Texas (Tr.Ct.No. 12-00472)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 294TH DISTRICT COURT OF VAN ZANDT COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of November, 2013, the cause upon appeal to revise or reverse your judgment between

        IN THE MATTER OF THE MARRIAGE OF BARBARA ELLEN PIERCE
                       AND VERNON KEITH PIERCE

                       NO. 12-13-00317-CV; Trial Court No. 12-00472

                                     By per curiam opinion.

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this appeal should be dismissed.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.”
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of November, 2013.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk